DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 07/12/2022.
Claim 1 has been amended. Claim 2 has been newly canceled and claims 6-8 have been newly added.
Claims 1 and 3-8 are currently pending.

Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.

Claims 1, 3-4 and 6-8 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “sufficient number” in claims 7 and 8 is a relative term which renders the claim indefinite. The term “sufficient number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 8,815,581) in view of Gage et al (US 6,767,738) and Kalladka et al (Stem Cells and Cloning: Advances and Applications, 2014).
Regarding claims 1, 3 and 4, Nam teach a method of isolating neural stem cells by collecting cells from brain tissue, treating the collected cells with collagenase and DNase I to isolate single cells, mixing the single cells with Percoll and centrifuging the mixture to recover cells (columns 11-12 Example 1). The recovered cells are primary cultured and then subcultured (passaged)(column 12 lines 3-14). The subcultures are performed using adherent cultures (column 12 Lines 10-36, Figures 1A, Figures 2A, 2B, 3). The subculturing is performed three times to analyze early passage cells (column 3 lines 9-15, Figure 3). Nam teach that their method provides stem cells with an excellent ability to proliferate which can be produced in large amounts (column 18 lines 37-41). Applicant has not defined the parameters for “rapidly mass-proliferating” and therefore these limitations are broadly interpreted as requiring a culture method that provides cells in a time period sufficient for their intended purpose. Since Nam provides their stem cells for the purpose of cell therapy (transplantation), which is the same purposes as Applicant’s, Nam is deemed to meet this claim limitation.
Nam is silent with regard to the number of tubes used to mix the single cells and the Percoll.
Gage teach a method of isolating stem cells derived from the central nervous system and divide their cell sample into multiple tubes for mixing with Percoll (column 14 Example 1, lines 43-58, column 15, lines 1-37).
One of ordinary skill in the art would have been motivated to divide the cell sample into 2 or more tubes for mixing with Percoll in the method of Nam because Gage demonstrate that this is a suitable manner in which to isolate stem cells from brain tissue using Percoll. In addition, dividing the cells into multiple tubes allows for larger samples to be treated or to find the optimal Percoll concentration for the cell sample. One of ordinary skill in the art would have had a reasonable expectation of success because both Nam and Gage are isolating neural stem cells from brain tissue using Percoll.
The combined teachings of Nam and Gage render obvious the claimed invention as described above and Nam teach wherein their neural stem cells are used to treat CNS injuries such as stroke (column 7 lines 40-56), but do not specifically teach wherein the neural stem cells are derived from a stroke patient.
Kalladka teach that stroke may be treated by administration of neural stem cells and that the use of autologous cells avoids the risk of rejection (abstract, page 40 conclusion). NSCs attenuate brain inflammation, modulate microglia activation, limit demyelination and promote host-driven repair (page 38, column 1). Tissue-specific NSCs have been associated with significantly improved behavioral outcomes and several clinical trials are ongoing (page 40 Conclusion).
Therefore one of ordinary skill in the art would have been motivated to use NSCs in the method of Nam that have been derived from stroke patients because Kalladka teach that this provides the advantage of avoiding the risk of rejection. One of ordinary skill in the art would have had a reasonable expectation of success because Kalladka teach tissue-specific NSCs have been associated with significantly improved behavioral outcomes.
Regarding claim 6, Nam is silent with regard to the amount of increase in the number of cells after each round of sub-culturing.
However, when Nam is modified by the teachings of Gage and Kalladka as described above, all the limitations of the claimed method are provided. Applicant has indicated that their invention when carried out provides an increase by average of 10 times (10-fold)(page 9 lines 6-7). Therefore when Nam is modified to include dividing the single cells into 2 or more tubes and collecting cells from the brain tissue of a stroke person, Nam will be carrying out the claimed method and should be producing the claimed effects of 10-fold increases after each round of sub-culturing. If this were not the case it would appear that the claimed method is missing essential method steps and components essential for the claimed effect to occur.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Regarding claims 7-8. Nam teach that within the first passage of their cells (within about 10 days) that 105-5x105 cells were produced (column 12, lines 10-25) and that sufficient cells for a transplant are 104-1010 cells/body (column 10 lines 48-60) therefore Nam disclose wherein sufficient number of cells for transplant are provided within one month of the collection of the cells. Nam also disclose wherein the characteristics of the neural stem cells were maintained over all the passages (column 12, lines 60-67).
Therefore the combined teachings of Nam et al, Gage et al and Kalladka et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejection above.
1) Applicant argues that the present invention provides a method for rapidly mass-proliferating neural stem cells and is thus different from Nam and Gage in purpose.
Applicant asserts that Nam aims not to increase the yield of neural stem cells, but rather to obtain neural stem cells in which Notch signaling is activated. 
This is not found persuasive. Nam teach that their method provides stem cells with an excellent ability to proliferate which can be produced in large amounts (column 18 lines 37-41). Applicant has not defined the parameters for “rapidly mass-proliferating” and therefore these limitations are broadly interpreted as requiring a culture method that provides cells in a time period sufficient for their intended purpose. Since Nam provides their stem cells for the purpose of cell therapy (transplantation), which is the same purposes as Applicant’s, Nam is deemed to meet this claim limitation. Gage is also drawn to methods of isolating CNS-derived stem cells for the purpose of transplantation and is also drawn to the same purpose as well. The fact that the cited references teach additional elements as well as production of cells for transplantation does not negate the fact that they render obvious the claimed method.

2) Applicant argues that the combination of the essential technical features of the present invention achieve a remarkable technical effect which could not have been readily conceived by one of ordinary skill in the art.
Applicant argues that the key technical feature of the subject invention is that single cells are isolated from brain tissue of a stroke patient and that the single cells are divided into two or more tubes with Percoll respectively and that the resulting mixture is centrifuged. Applicant asserts that the combination of these features can have a remarkable effect of obtaining a large number of neural stem cells from a very small quantity of brain tissue. Applicant points to Example 1 and Fig. 2 of their Specification as well as Exhibit 1, 2 and 3 as evidence of their remarkable effects. Applicant argues that each of the cited references does not teach the claimed invention individually.
This is not found persuasive. When Nam is modified by the teachings of Gage and Kalladka as described above, all the limitations of the claimed method are provided. Applicant has indicated that their invention when carried out provides an increase by average of 10 times (10-fold)(page 9 lines 6-7). Therefore when Nam is modified to include dividing the single cells into 2 or more tubes and collecting cells from the brain tissue of a stroke person, Nam will be carrying out the claimed method and should be producing the claimed effects of 10-fold increases after each round of sub-culturing. If this were not the case it would appear that the claimed method is missing essential method steps and components essential for the claimed effect to occur.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that since only a small quantity of less than 1 gram of brain tissue can be collected from a stroke patient that a person of ordinary skill in the art would naturally put isolated cells in a single tube rather than divide them into multiple tubes in order to avoid the loss of cells during the centrifugation step and collect the largest possible amount of neural stem cells.
This is not found persuasive because there is no evidence that collection is limited to 1 gram or one tube for cell isolation. Nam is silent with regard to the number of tubes used to mix the single cells and the Percoll. There is nothing in the prior art that suggests that only one tube needs to be used when isolating cells with Percoll and Gage provides evidence that it is known in the prior art to obtain stem cells derived from the central nervous system and divide the cell sample into multiple tubes for mixing with Percoll as described above. 

3) Applicant argues that the remarkable technical effect of the present invention that results from the intrinsic characteristics of cells isolated from brain tissue of a stroke patient could not have been easily predicted by one of ordinary skill in the art.
Applicant argues that Case 1, Case 2 and the evidence of Figure 2C of Exhibit 3 provide evidence that there is little difference in the yield of cells because the amount of cells and the quantity of a reagent are the same in each case. Applicant asserts that the present inventors found that when the cells isolated from brain tissue of a stroke patient were divided into two tubes and treated with Percoll and then centrifuged that the yield was about four times higher than when cells were collected in a single tube, treated with the same volume of Percoll and centrifuged. Applicant asserts that it is common technical knowledge in the field that the yield is proportional to the number of seeded cells and that different types of cells have similar yields regardless of the number of tubes used and thus it is certain that the technical features of the present invention result from the intrinsic characteristics of cells isolated from brain tissue of a stroke patient. Applicant argues that the cited references alone or in combination do not recognize the difference in the yield of cells according to the number of tubes. Applicant argues that each of the cited references does not teach the claimed invention individually.
This is not found persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
When Nam is modified by the teachings of Gage and Kalladka as described above, all the limitations of the claimed method are provided. Applicant has indicated that their invention when carried out provides an increase by average of 10 times (10-fold)(page 9 lines 6-7). Therefore when Nam is modified to include dividing the single cells into 2 or more tubes and collecting cells from the brain tissue of a stroke person, Nam will be carrying out the claimed method and should be producing the claimed effects of 10-fold increases after each round of sub-culturing. If this were not the case it would appear that the claimed method is missing essential method steps and components essential for the claimed effect to occur.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santilli et al., “Mild Hypoxia Enhances Proliferation and Multipotency of Human Neural Stem Cells”, PLoS One, 2010, Vol. 5, Issue 1, pp. 1-12.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/Primary Examiner, Art Unit 1631